Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
* Note that all responses to this action should be sent to Art Unit 1765.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5,9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN101111548 see abstract, page 6 beginning at line 1, page 10 line 9 to page 11 line 12 of machine translation in view of US Pub 20120284931 see abstract, paragraph [0068] further in view of CN 212741613 abstract or JP 05171525 abstract.

With regard to applicants’ claim 1, CN101111548 discloses a method comprising a textile material of a cellulose polymer compound wherein the material is reacted with a solvent or esterifying reagent and then heated in the presence of an acid catalyst. Under such specified conditions, the cellulose polymer compound decomposes to a powder or flakes.  while the cellulose polymer compound does not change its form and keeps solid-state.

Thus, applicants’ claim 1 directed to a method comprising:

dividing a waste polyester-cotton textile into fragments
and dispersing in an aqueous solution system of an organic acid catalyst to obtain a mixed system; heating the mixed system to 110~180°C in a high-pressure reactor so that cotton fibers in the waste polyester-cotton textile undergo a degradation reaction for 0.5~3 h to obtain a mixture; 
and filtering the mixture by means of a sieve, washing to obtain a polyester fiber aggregate, and then filtering the remaining portion by means of a filtration membrane in vacuum so as to obtain cotton fiber fragments.


is disclosed in embodiments 1-7 beginning on page 10 line 9 to page 11 line 12 of the Machine Translation for CN101111548 which discloses the use of cotton fabric thread being separated and decomposed into a suspension while being heated to 120o  or 

Thus, the reference discloses the claimed invention except for the use of the particular filtering system such as that which is claimed above.  Note, however, on page 8 line 35, the primary reference does disclose that the compound may be separated by means of screening or solid-liquid separation, i.e. a filtration.   Note that such filtering systems and methods are well-known to the skilled artisan. For example, US Pub 20120284931 discloses a cleaning process and apparatus that is inclusive of cleaning polyester fibers or natural fibers such as cotton.  In paragraph [0068] of ‘931 discloses that the apparatus may be used for the cleaning of any of a wide range of substrates. In practice, however, said apparatus is principally designed for use in the cleaning of substrates comprising textile fiber garments, and has been shown to be particularly successful in achieving efficient cleaning of textile fibers which may, for example, comprise either natural fibers, such as cotton, or man-made and synthetic textile fibers, for example polyester and blends thereof. With regard to using a sieve, vacuum and washer,  See paragraph [0118], and claim 95-97 respectively. 
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the particular filtering method of US Pub 20120284931 in the primary reference CN101111548 for subsequent retrieval of the powder or flakes. One of ordinary skill in the art would have been motivated to use the filtration method in the secondary reference US Pub 20120284931 for further purification of the product as suggested by the primary reference CN101111548, on does disclose that the compound may be separated by means of screening or solid-liquid separation. 

With regard to claim 2, 
wherein the organic acid is methanesulfonic acid, oxalic acid, tartaric acid, citric acid, malic acid, formic acid, or acetic acid.

On page 6 beginning at line 1 note the primary reference ‘548 states that the selective separation method of cellulose polymer compound is in the presence of acid catalyst, and a solvent wherein the material is decomposed by eliminating described cellulose polymer compound.  The solvent can be any in protonic solvent or the aprotic solvent, and the mixture that  described protonic solvent and aprotic solvent could use or can be used as two or more aprotic  solvent, protonic solvent or aprotic solvent and protonic solvent separately uses. The examples of a useable protonic acid and Bronsted acid comprises hydrochloric acid, sulfuric acid, phosphoric acid, formic acid, acetate and carbonic acid, wherein the useable Lewis acidic examples comprise boron trifluoride, zinc chloride and Tetrafluoroboric  acid zinc, but are not limited to these examples.

With regard to claim 3, 
wherein a content of the polyester in the polyester-cotton textile is 1%~99% by weight.

In addition to the above explanation for claim 1, note the primary reference ‘548, the Embodiment 3 on page 10,  the textile comprises the cotton thread of 1: 1 ratio and the 0.69g knitted fabrics of polyester and immerse in the concentrated hydrochloric acid, oC then and stirring, and use water rinse which falls within the percent by weight range claimed by applicants.  Moreover, on page 6 line 37 through page 7 line 3, the primary reference ‘548 states that the content of described acid catalyst is not particularly limited, as long as it is equal to or less than the saturation concentration of described acid catalyst in described solvent, but it advantageously is set in,  preferably with respect to 0.01 weight % of described solvent to saturation concentration, and  more preferably 0.1 weight % to saturation concentration which falls within applicants claimed percent range.

With regard to claim 4, 
wherein a content of the organic acid catalyst in the aqueous solution system is 0.1%~30% by weight; 


and claim 5, 
wherein a solid-liquid ratio of the mixed system is 1: 30~1:200 by weight.

Note on page 6 line 37 through page 7 line 3, the primary reference ‘548 states that the content of described acid catalyst is not particularly limited, as long as it is equal to or less than the saturation concentration of described acid catalyst in described solvent, but it advantageously is set in,  preferably with respect to 0.01 weight % of described solvent to saturation concentration, and  more preferably 0.1 weight % to saturation concentration which falls within applicants claimed percent range. Further Embodiment 4 comprises the cotton thread of 35: 65 ratios and the 0.67g fabric of polyester and immerse in 29 the concentrated hydrochloric acid, and be placed in the ℃ then and 30 stirring, and use water rinse which also falls within applicants claimed percent range. See also Embodiment 5. 
Thus, the primary reference discloses the same invention as that which is claimed by applicants except for the particular ranges in parameters as claimed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since  each of the parameters is shown by the reference and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 


With regard to claim 10, 
further comprising: recycling the cotton fiber fragments as a raw material for cellulose production.

The primary reference in view of the secondary reference discloses the claimed invention except for the recycling of the cotton fiber. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a continuous, semi-batch or batch process in the experiment. Note In re 

With regard to claim 11, directed to a method comprising:
dividing a waste polyester-cotton textile into fragments;
dispersing the fragments in an aqueous solution system in a presence of an organic acid catalyst to obtain a mixed system; heating the mixed system in a high-pressure reactor to obtain a mixture; and filtering the mixture to obtain a polyester fiber aggregate and cotton fiber fragments.

See discussion in claim 1 above for filtration system. 


With regard to claim 12, 
wherein a temperature for heating the mixed system is 1 10~180°C.
The primary reference discloses the same invention as that which is claimed by applicants except for the particular ranges of temperature heating as claimed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since the parameters for heating overlap or fall within those shown by the reference and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claim 13,
 wherein heating the mixed system is performed such that cotton fibers in the waste polyester undergo a degradation reaction.

Note discussion in claim 1 above. 


With regard to claim 14, 
wherein heating the mixed system is performed for 0.5~3h to obtain the mixture.

Note discussion in claim 1 above. 


With regard to claim 15, 
wherein filtering the mixture comprises filtering the mixture through a sieve.

Note discussion in claim 1 above. 


With regard to claim 16, 
further comprising filtering a remaining portion through a filtration membrane in vacuum to obtain the cotton fiber fragments. 


Note discussion in claim 1 above. 

With regard to claim 17, 
, further comprising: washing the polyester fiber aggregate and the cotton fiber fragments; and drying the polyester fiber aggregate and the cotton fiber fragments respectively in a blast oven to constant weight.


With regard to claim 9, 18 and 19

further comprising: converting the polyester fiber aggregate through mechanical action into a fiber raw material for spunning again; claim 18, further comprising: converting the polyester fiber aggregate through mechanical action into a fiber raw material and claim 19, further comprising spinning the fiber raw material.

Although the primary reference in view of the secondary reference does not disclose the mechanical action such as spinning of the fiber raw material, this process is commonly performed in the art of textile industry.  Note that the process of spinning the fiber of raw material via mechanical means is commonly known in the art. See CN 212741613 abstract or JP 05171525 abstract both of which disclose the spinning of raw cotton through a device for taking fiber material out of raw bales for spinning.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the spinning process to the raw fiber in order produce a new textile as shown in references CN 212741613 abstract or JP 05171525 to be used after the filtration as shown in US Pub 20120284931 to be used in the primary reference CN101111548 . One of ordinary skill in the art would have been motivated to employ the mechanical action of  the spinning process since such is commonly used to strengthen fiber.
In conclusion, in view of the above, there appears to be no significant difference 
between the reference(s) and that which is claimed by applicant(s). Any differences not 
specifically mentioned appear to be conventional. Consequently, the claimed invention 
cannot be deemed as unobvious and accordingly is unpatentable.

Claim Objections
Claims 6, 7, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/           Primary Examiner, Art Unit 1765